Exhibit 10.1

 

[EXPLANATORY NOTE: portions of this exhibit have been omitted and separately
filed with the Securities and Exchange Commission pursuant to a request for
confidential treatment.]

 

STUMPAGE AGREEMENT

 

Between

 

NEENAH PAPER COMPANY OF CANADA

 

and

 

NORTHERN PULP NOVA SCOTIA CORPORATION

 

--------------------------------------------------------------------------------


 

STUMPAGE AGREEMENT

 

This Agreement is made as of June 24, 2008 (the “Effective Date”) by and between
Neenah Paper Company of Canada, a Nova Scotia unlimited liability company,
located at 3460 Preston Ridge Road, Suite 600, Alpharetta, GA 30005 (“Neenah”)
and Northern Pulp Nova Scotia Corporation, a Nova Scotia unlimited liability
company, located at 260 Abercrombie Granton Branch Road, New Glasgow, Nova
Scotia  B2H 5E8 (“NPNS”).

 

Recitals

 

A.            Neenah desires to sell and NPNS desires to purchase, on the terms
and conditions hereinafter set forth, certain quantities and types of wood fibre
located on the timberlands owned by Neenah in Nova Scotia, Canada.

 

Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto agree as follows:

 

Agreement

 

1.             Definitions.  For the purposes of this Agreement the capitalized
terms set forth below shall have the meanings set forth after them:

 

1.1                               “AAC” or “Annual Allowable Cut”  [REDACTED]

 

 

1.2                               “Actual Designated Tracts” shall have the
meaning set forth in Section 3.1(b)(ii).

 

1.3                               “Affected Party” shall have the meaning set
forth in Section 7.5.

 

1.4                               “Affiliate” shall mean with respect to any
Person, any Person Controlling, Controlled by, or under common Control with,
such Person.

 

1.5                               “Agreement” means this stumpage agreement,
including all of the Exhibits attached hereto which are hereby specifically
incorporated herein, as this Agreement may be amended, supplemented or restated
from time to time;

 

1.6                               “Annual Harvest Notice” shall mean the annual
notice provided by NPNS to Neenah in accordance with the provisions of
Section 3.1(c)(i).

 

 

1.7                               “Annual Purchase Amount” shall mean (a) for
each of 2008 and 2009, the Softwood Volume and the associated Residual
Qualifying Stumpage Volume set out in Exhibit C; and (b) for each Harvesting
Year beginning January 1, 2010 through the remainder of the Term, the Softwood
Volume and the associated

 

1

--------------------------------------------------------------------------------


 

Residual Qualifying Stumpage Volume (prorated for any partial year during the
Term).

 

1.8                               “Applicable Laws” shall mean, with respect to
any Person, all laws, ordinances, judgments, decrees, injunctions, writs,
orders, rules, regulations, determinations, licences, requirements and permits
of any Governmental Authority applicable to or binding upon such Person or any
of its property.

 

1.9                               “Base Price” shall mean the initial price for
Qualifying Stumpage as more particularly described in Exhibit B attached hereto,
as annually adjusted pursuant to the terms and conditions described in
Exhibit B.

 

1.10                        “Business Day” shall mean any day other than a
Saturday, Sunday, or other day on which banks are authorized to be closed in the
Province of Nova Scotia, Canada or the State of New York, United States of
America.

 

 

1.11                        [REDACTED]

 

 

1.12                        “Control” shall mean, with respect to any Person,
the power to direct or cause the direction of the management of such Person,
directly or indirectly, whether through the ownership of voting securities or
otherwise.

 

1.13                        “Dispute” shall have the meaning set forth in
Section 10(b)(i).

 

 

1.14                        “Effective Date” has the meaning set forth on
page 1.

 

1.15                        “Event of Default” shall have the meaning set forth
in Section 8.2.

 

1.16                        “Force Majeure Event” shall mean any act, omission
or circumstance occasioned by or resulting from any acts of God, acts of the
public enemy, wars, blockades, insurrections, riots, parasitic infestation,
hurricanes, epidemics, landslides, lightning, earthquakes, tornadoes,
windstorms, volcanoes, fires, storms, floods, disasters, civil disturbances,
explosions, sabotage, endangered species habitation, change in Applicable Laws
that materially impairs the ability of either party to comply with the terms of
the Agreement, as well as disasters, explosions, strikes, energy supply failures
or organized labour disputes that materially disrupt any of NPNS’s operations
that results in a temporary or permanent shutdown of the Mill; provided,
however, that “Force Majeure Event” shall not include (i) a party’s financial
inability to perform other than as specifically described in this Agreement, or
(ii) an act, omission or circumstance arising from the gross negligence or
willful misconduct of the party claiming that a Force Majeure Event has
occurred.

 

1.17                        “Governmental Authority” shall mean any federal,
provincial, local or foreign government, political subdivision, agency, board,
court, regulatory body or commission, any arbitrator with authority to bind a
party at law, or any Person

 

2

--------------------------------------------------------------------------------


 

acting lawfully on behalf of any of the foregoing.

 

1.18                        “Hardwood Pulpwood” shall mean hardwood trees
meeting the applicable specifications set forth in Exhibit A attached hereto.

 

 

1.19                        “Hardwood Pulpwood Price” shall initially mean the
price set forth on Exhibit B, as such price will be reset every January 1 during
the Term as described in Exhibit B.

 

 

1.20                        “Hardwood Qualifying Stumpage” shall mean standing
Timber which meets or exceeds the specifications for Hardwood Pulpwood or
Hardwood Sawlogs set forth in Exhibit A to this Agreement.

 

 

1.21                        “Hardwood Sawlogs” shall mean hardwood trees meeting
the applicable specifications set forth in Exhibit A attached hereto.

 

 

1.22                        “Hardwood Sawlogs Price” shall mean the price set
forth on Exhibit B attached hereto (as such price will be reset every January 1
during the Term) as described in Exhibit B, the “Hardwood Sawlog Base Price”
adjusted up or down on a quarterly basis on each Price Adjustment Date by the
Stumpage Price Index.

 

1.23                        “Harvest Plan” shall have the meaning set forth in
Section 3.1(c)(ii).

 

1.24                        “Harvesting Year” shall mean the period from
January 1 through December 31 of each year during the Term.

 

 

1.25                        “Initiating Party” shall have the meaning set forth
in Section 10(b)(iv).

 

1.26                        “Mediation Notice” shall have the meaning set forth
in Section 10(b)(iv).

 

1.27                        “Mill” shall mean NPNS’s pulp mill located in Pictou
County in the Province of Nova Scotia, Canada.

 

1.28                        “Person” means any individual, corporation,
partnership, limited partnership, limited liability company, unlimited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Authority.

 

1.29                        “Price Adjustment Date” shall mean the first day of
each April, July and September during the Term.

 

1.30                        “Province” has the meaning set out in the definition
in Section 1.11.

 

1.31                        “Qualifying Stumpage” shall mean collectively
Hardwood Qualifying Stumpage and Softwood Qualifying Stumpage.

 

1.32                        “Qualifying Stumpage Price” shall mean, as
applicable, the Hardwood Pulpwood Price for all Hardwood Pulpwood; the Hardwood
Sawlogs Price for all

 

3

--------------------------------------------------------------------------------


 

Hardwood Sawlogs; the Softwood Pulpwood Price for all Softwood Pulpwood; the
Softwood Sawlog Price for all Softwood Sawlogs; and the Softwood Studwood Price
for all Softwood Studwood.

 

1.33                        “Recipient Party” shall have the meaning set forth
in Section 10(b)(iv).

 

1.34                        “Reduction Amount” shall have the meaning set forth
in Section 7.5.

 

1.35                        “Residual Qualifying Stumpage Volume” means the
Hardwood Sawlog and Hardwood Pulpwood volumes to be harvested from the Actual
Designated Tracts that are within the Actual Allowable Cut.

 

1.36                        “SFI® Certification” means the Sustainable Forestry
Initiative Certification received by Neenah for the Timberlands in October of
2007.

 

1.37                        “SMZ’s” shall mean Special Management Zones,
environmentally protected zones designated as such by the mutual consent of
Neenah and NPNS during the Term and in compliance with all Applicable Laws or as
necessary to maintain SFI® Certification.

 

1.38                        “Short Harvesting Year” shall mean the period from
the Effective Date through December 31, 2008.

 

1.39                        “Softwood Pulpwood” shall mean softwood trees
meeting the applicable specifications set forth in Exhibit A attached hereto.

 

1.40                        “Softwood Pulpwood Price” shall mean the price set
forth on Exhibit B attached hereto (the “Softwood Pulpwood Base Price”) adjusted
up or down on a quarterly basis on each Price Adjustment Date by the
Stumpage Price Index. The Softwood Pulpwood Base Price shall be reset every
January 1 during the Term of the Agreement in accordance with the terms of
Exhibit B.

 

1.41                        “Softwood Qualifying Stumpage” shall mean standing
Timber which meets or exceeds the specifications for Softwood Sawlogs, Softwood
Studwood and Softwood Pulpwood set forth in Exhibit A to this Agreement.

 

1.42                        “Softwood Sawables” means, collectively, the
Softwood Sawlogs and Softwood Studwood.

 

1.43                        “Softwood Sawlogs” shall mean softwood trees meeting
the applicable specifications set forth in Exhibit A attached hereto.

 

1.44                        “Softwood Sawlogs Price” shall mean the price set
forth on Exhibit B attached hereto (the “Softwood Sawlogs Base Price”) adjusted
up or down on a quarterly basis on each Price Adjustment Date by the
Stumpage Price Index. The Softwood Sawlog Base Price shall be reset every
January 1 during the Term of the Agreement in accordance with the terms of
Exhibit B.

 

4

--------------------------------------------------------------------------------


 

1.45                        “Softwood Studwood” shall mean softwood trees
meeting the applicable specifications set forth in Exhibit A attached hereto.

 

1.46                        “Softwood Studwood Price” shall mean the price set
forth on Exhibit B attached hereto (the “Softwood Studwood Base Price”) adjusted
up or down on a quarterly basis on each Price Adjustment Date by the
Stumpage Price Index, as such price will be reset every January 1 during the
Term in accordance with the terms of Exhibit B.

 

1.47                        “Softwood Volume” shall mean the AAC measured in
metric tons per year of Softwood Sawables and Softwood Pulpwood during the Term,
as further described in Exhibit D.

 

1.48                        “Stumpage Price Index” [REDACTED]

 

1.49                        “Term” shall mean the term of this Agreement, namely
the period from the Effective Date through May 15, 2018, unless sooner
terminated in accordance with the provisions of Section 8.2 or 8.3 or extended
in accordance with Section 8.4.

 

1.50                        “Timber” shall mean the following types of standing
timber now or hereafter located on the Timberlands: Hardwood Pulpwood, Hardwood
Sawlogs, Softwood Pulpwood, Softwood Sawlogs and Softwood Studwood.

 

1.51                        “Timberlands” shall mean those certain tracts of
real property as described in Exhibit F.

 

1.52                        “Tracts” shall have the meaning set forth in
Section 3.1.

 

1.53                        “Valuation Consultant” shall mean J.W. Sewall
Company or a mutually agreed to alternative.

 

2.             Agreement to Sell and Purchase.

 

2.1          Quantities to be Harvested.  Subject to and in accordance with  the
terms of this Agreement, Neenah agrees to sell to NPNS and NPNS agrees to
purchase from Neenah for each Harvesting Year during the Term the Annual
Purchase Amount applicable to such Harvesting Year.

 

3.             Designation of Tracts and Determination of Volumes.

 

3.1          Designation of Tracts to Be Harvested.  During the Term, NPNS shall
designate the portions of the Timberlands (the “Tracts”) which NPNS shall
harvest during each Harvesting Year.  A sufficient number of Tracts shall be
identified so as to satisfy the Annual Purchase Amount.  NPNS shall follow the
procedure for designating such Tracts hereinafter set forth in this Section 3.

 

5

--------------------------------------------------------------------------------


 

(a)          Certification of Tracts.  NPNS and Neenah  hereby acknowledge and
agree that the Timberlands will, at all times during the Term, be owned, managed
and operated in a manner consistent with and necessary to maintain the
Timberlands’ SFI® Certification and that both parties will have responsibilities
for maintaining such certification.  Notwithstanding the foregoing, NPNS shall
be fully and solely responsible for maintaining the Timberlands’ SFI®
Certification, provided that Neenah shall reasonably cooperate with NPNS with
respect to the registration and maintenance of such certification.  Failure to
perform its obligations under this Section 3.1 relating to the maintenance of 
the Timberlands’ SFI® Certification shall be deemed a material breach of this
Agreement.

 

(b)         Designation of Tracts to be Harvested in 2008 and Estimated Volumes
for 2009.  Exhibit C attached hereto sets forth the portions of the Timberlands
which NPNS shall harvest for the Short Harvesting Year and for the Harvesting
Year commencing January 1, 2009 for the Annual Purchase Amount situated thereon
in accordance with the terms of this Agreement.

 

(c)          Subsequent Designation of Tracts to be Harvested.  For the
Harvesting Year commencing January 1, 2010, and for all subsequent Harvesting
Years during the Term, the portions of the Timberlands which NPNS shall harvest
shall be determined in accordance with the following procedure:

 

(i)             Designation of Potential Harvesting Areas.  On or before the
first Business Day following October 1 prior to each applicable Harvesting Year
except the Short Harvesting Year, NPNS shall designate in a written notice (the
“Annual Harvest Notice”) to Neenah all of those portions of the Timberlands
which it proposes to harvest during the subsequent Harvesting Year  including
the estimated Qualifying Stumpage volumes thereon sufficient to satisfy the
Annual Purchase Amount and the proposed route of access from a public road to
the property boundary of each Tract.

 

(ii)          Selection of Actual Harvesting Areas.  During the 45-day period
following receipt by Neenah of the applicable Annual Harvest Notice, Neenah
shall review and provide to NPNS in writing, its consent or reasonable objection
(including reasons therefor) to the proposed harvest plan.  To the extent there
is a dispute regarding the volumes or the Tracts included in the proposed
harvest plan, such dispute shall be subject to the dispute resolution process
described in Article 10 of this Agreement.  The approved harvest plan (the
“Harvest Plan”) shall identify each of the Tracts designated for harvest during
the following year (the “Actual Designated Tracts”).  NPNS shall be entitled to
amend a Harvest Plan to take into account market conditions arising or occurring
after such Harvest Plan has been initially approved, or the occurrence of events
other than Force Majeure Events, from time to time upon written notice to
Neenah, subject to Neenah’s consent thereto, such consent not to be unreasonably
withheld.

 

6

--------------------------------------------------------------------------------


 

3.2          Boundary and Timber Markings.  Prior to the scheduled commencement
of harvesting activities on each applicable Actual Designated Tract as set forth
in the harvesting schedule described below in Section 4.1, NPNS shall designate
on the ground (using accepted local practices for marking boundary and cut
lines) the boundary lines of such Actual Designated Tract.  The boundary lines
shall clearly delineate the boundaries of the Actual Designated Tract from the
boundaries of adjacent land not owned by Neenah, and from the boundaries of
other Timberlands not constituting Actual Designated Tracts for such Harvesting
Year.  Subject to Neenah’s reasonable acceptance and approval, NPNS, or NPNS’s
third party contractor, shall designate on the ground (using accepted local
practices for marking boundary and cut lines) all SMZ’s within the Actual
Designated Tracts and any Qualifying Stumpage to be removed from such designated
SMZ’s.

 

3.3          Harvesting of Hardwood Qualifying Stumpage.  During the Term, NPNS
shall have the right, but not the obligation, as determined in its sole
discretion, to harvest the annual AAC for Hardwood Qualifying Stumpage as set
out in the Wood Stock Model.  This right is in addition to the Residual
Qualifying Stumpage NPNS is committing to harvest pursuant to the harvesting
procedures detailed in Article 4 of this Agreement.  All additional Hardwood
Qualifying Stumpage shall be identified pursuant to Article 3 hereof.

 

4.             Harvesting Procedures.

 

4.1          Harvesting Schedule.  Following determination of the Actual
Designated Tracts, NPNS shall provide a harvesting schedule to Neenah setting
forth approximate start and completion dates relating to harvesting Qualifying
Stumpage within each of the Actual Designated Tracts.  Neenah shall modify said
harvesting schedule based upon any reasonable objections raised by Neenah with
respect to any of said harvesting dates.  Notwithstanding the foregoing, NPNS
shall harvest the Actual Designated Tracts on the basis of the quarterly
harvesting notices provided by NPNS to Neenah every three (3) months during the
Term of this Agreement, subject to the occurrence of a Force Majeure Event, and
subject to the provisions of Section 4.3 below.

 

4.2          Timber Roads.  NPNS shall construct, or cause to be constructed, at
NPNS’s sole cost and expense, haul roads to the Actual Designated Tracts
necessary to provide NPNS with proper access to such Actual Designated Tracts
for its harvesting operations.  Construction of such roads shall be accomplished
in a good and workmanlike manner in compliance with the specifications set forth
in Exhibit E.  Following the construction of said roads and continuing until the
completion of harvesting operations on the Actual Designated Tract associated
with such roads and the removal of all equipment and vehicles associated with
such harvesting operations, NPNS shall at its sole cost and expense maintain and
repair said roads.  Neenah shall be responsible for all haul roads which are not
necessary for NPNS’s harvesting or access to tracts for silviculture, long-term
placing or other related harvesting operations, and shall maintain and repair
such roads at its sole cost and expense.  All such road construction,
maintenance and repair shall be performed in a manner so as:

 

(i)             not to violate any Applicable Laws;

 

7

--------------------------------------------------------------------------------


 

(ii)          to maintain SFI® Certification; and

 

(iii)       so as not to interfere with NPNS’s operations.

 

Any Timber damaged or destroyed during the course of NPNS’ road construction
shall be treated for purpose of this Agreement as if harvested by NPNS as part
of harvesting operations on the associated Actual Designated Tract.

 

4.3          Timber Harvesting.  Subject to any amendment to the Harvest Plan,
NPNS shall harvest (i.e., cut and remove) within each Harvesting Year all
Qualifying Stumpage located on the Actual Designated Tracts for such Harvesting
Year, or such smaller volume of Qualifying Stumpage as mutually agreed upon by
Neenah and NPNS in writing, subject to the occurrence of a Force Majeure Event. 
NPNS may identify in writing to Neenah prior to harvesting activities
predominately hardwood stands or Tracts that contain in excess of 50% hardwood
stands within any of the Actual Designated Tracts and “walk around” such
stands.  All harvesting operations shall be conducted in accordance with all
Applicable Laws, in a manner consistent with established industry logging
practices or as necessary for the Timberlands to maintain SFI® Certification. 
Upon severance of any portion of the Timber on the Timberlands by NPNS or its
logging contractors, risk of loss, title to and ownership of such Timber shall
pass to NPNS.  NPNS shall repair all fences or structures damaged by its
harvesting operations and shall leave all roads, fire breaks, property lines,
lakes, streams, and drainage ditches clear of logs, timber, limbs or other
debris deposited there as a result of NPNS’s operations (as opposed to third
party actions or naturally occurring events).  All oil drums, cans, bottles,
cartons, delimbing bars, loading decks, abandoned equipment and other debris
resulting from NPNS’ operations shall be removed from the applicable portions of
the Timberlands upon completion of the harvesting operations at NPNS’s expense
in accordance with Applicable Laws.  NPNS shall not bury any material
underground or discharge, release or otherwise cause the Timberlands or any
portion thereof to be affected by hazardous wastes or hazardous substances. 
NPNS shall use normal and customary care while conducting its harvesting
operations so as not to materially damage the Timberlands.  NPNS acknowledges
that under SFI Standards a higher degree of care is required when the site is
abnormally wet and that such circumstances may require NPNS to alter harvesting
activities to accommodate the ground conditions; however, NPNS shall not be
liable for any damage to the Timberlands caused by anyone other than NPNS or
NPNS’s contractors engaged in harvesting, trucking or road construction on the
portion of the Timberlands impacted by such damage.  In addition, Neenah shall
retain all Carbon Credits related to or in any way associated with the
Qualifying Stumpage pursuant to this Agreement.  For purposes of this Agreement
“Carbon Credits” shall mean any calculable carbon offset or credit that could be
generated from the Timberlands as such credits are available through the Chicago
Climate Exchange or a similar market for carbon reduction or sequestration.

 

4.4          Unauthorized Cutting.  Neenah shall be entitled to seek all
remedies available at law for timber trespass if NPNS or its contractors harvest
or destroy any Timber that is outside an Actual Designated Tract; however, NPNS
shall not be liable for any such damage to the Timberlands caused by anyone
other than NPNS or contractors acting on NPNS’s behalf.

 

4.5          Access Rights.  Neenah hereby grants to NPNS the rights to ingress
and egress over (i) the Tracts designated on Exhibit D during the Term for the
sole purposes of

 

8

--------------------------------------------------------------------------------


 

harvesting Qualifying Stumpage on the Actual Designated Tracts for a given
Harvesting Year and all reasonable activities associated therewith, (ii) on all
such other portions of the Timberlands as required to conduct its silviculture
and SFI Certification obligations hereunder, and (iii) on all other Tracts
comprising the Timberlands in order for NPNS to inspect and monitor existing
timber plantations and continue collecting data for ongoing research and
analysis.  If Neenah has provided NPNS with access to an Actual Designated Tract
(through easement or otherwise), but NPNS prefers to enter upon lands not owned
or subject to easement by Neenah, NPNS shall be solely responsible for securing
permission to do so.

 

4.6          Silviculture.  NPNS shall carry out and pay for all silviculture
work necessary to produce sufficient Silviculture Credits (as that term is
referenced in the Forest Sustainability Regulations under the Forests Act (Nova
Scotia)) to satisfy its operational requirements (including maintaining the AAC
as detailed in Exhibit D).  NPNS shall have the right to all the “Silviculture
Credits” created by the silviculture activities carried out on the Timberlands
by NPNS during the Term and those Silviculture Credits created by the
silviculture activities carried out on the Timberlands by Neenah in 2008, which
credits Neenah shall assign to NPNS on the Effective Date.  NPNS shall provide
Neenah with a silviculture plan (the “Silviculture Plan”) on an annual basis
during the Term and copies of all silviculture activities filed with Nova Scotia
Department of Natural Resources.  The annual Silviculture Plans shall be subject
to Owner’s approval, which shall not be unreasonably withheld or delayed if the
Silviculture Plan produces sufficient Silviculture Credits (as that term is
referenced in the Forest Sustainability Regulations under the Forests Act (Nova
Scotia) to satisfy its operational requirements (including maintaining the AAC
as detailed in Exhibit D.  If NPNS fails to conduct silviculture work then
Neenah shall have the right to include the per ton cost of Silviculture Credits
in the calculation of the price for Qualifying Stumpage.

 

4.7          Timberland Management.  The parties shall enter into an
administrative services agreement pursuant to which NPNS shall provide
day-to-day administrative services for the Timberlands, including the ongoing
migration of the Timberlands to convert title to Nova Scotia’s registration
system.

 

5.             Prices and Payments.

 

5.1          Time of Payment.  All Qualifying Stumpage harvested and removed by
NPNS from the Timberlands shall have an accompanying trip ticket.  All
Qualifying Stumpage shall be weighed after harvest in a manner consistent with
established industry logging practices.  Volumes will be based on volumes by
product class shown on mill scale or load tickets. NPNS shall cause all logging
contractors to maintain written log books of all loads or partial loads of
Qualifying Stumpage cut and removed from the Timberlands and to (i) identify in
such log books each load removed from the Timberlands; (ii) record in such log
books the load ticket numbers for each load delivered to the Mill; (iii) deliver
such log book for inspection by Neenah, as requested; and (iv) clearly tag, by
adhering to guidelines reasonably required by Neenah, each load coming from the
Timberlands before such load is removed from the Timberlands.  NPNS shall
provide Neenah on a weekly basis with a list of scale tickets, a settlement
statements, and any other supporting documentation reasonably requested by
Neenah and shall remit payment to the Neenah within thirty (30) days of delivery
of said settlement statement the total Qualifying

 

9

--------------------------------------------------------------------------------


 

Stumpage Price for all Qualifying Stumpage weighed-in during such week, except
as otherwise detailed in Section 5.3 below.

 

5.2          Price Changes and Stumpage True-up.

 

Beginning in 2010, on each Price Adjustment Date, the Qualifying Stumpage Price
for any product class of Qualifying Stumpage shall be adjusted upward or
downward, as the case may be, as described in Article 1 of this Agreement.

 

5.3          [REDACTED]

 

6.             Indemnity.

 

6.1          Indemnification by Neenah.  Neenah shall defend, indemnify and hold
NPNS harmless from and against any and all claims, liabilities, costs or damages
(including without limitation reasonable attorneys’ fees and expenses and court
costs through all appeals):

 

(i)             arising out of the performance or non-performance by Neenah of
its covenants and obligations hereunder; or

 

(ii)          relating to the Timberlands, except for those claims, liabilities,
costs or damages in respect of which NPNS has pursuant to Section 6.2
indemnified Neenah.

 

6.2          Indemnification by NPNS .  NPNS shall defend, indemnify and hold
Neenah harmless from and against any and all claims, liabilities, costs or
damages (including without limitation reasonable attorneys’ fees and expenses
and court costs through all appeals) arising out of:

 

(i)             personal injury, death or property damage resulting from NPNS’
harvesting and silviculture operations, or NPNS’ access rights pursuant to
Section 4.5, on the Timberlands or the presence of employees, agents or other
invitees of NPNS on the Timberlands; and

 

(ii)          the performance or non-performance by NPNS of its covenants and
obligations hereunder.

 

7.             Force Majeure.

 

7.1          Effect of Force Majeure.  Notwithstanding anything to the contrary
contained in this Agreement, except for the obligation of a party to make
payments accrued, due and owing hereunder at the time of the occurrence of a
Force Majeure Event, the parties shall be excused from performing any of their
respective obligations under this Agreement and shall not be liable in damages
or otherwise on account of the non-performance of any such obligation, for so
long as and to the extent that such party is unable to perform such obligation
as a result of any Force Majeure Event.

 

10

--------------------------------------------------------------------------------


 

7.2          Mitigation and Notice.  The occurrence of a Force Majeure Event
shall not relieve a party of its obligations and liability hereunder to the
extent such party fails to use commercially reasonable efforts to

 

remove the cause and remedy or mitigate the effects of the Force Majeure Event
if, with commercially reasonable efforts, such party could have removed such
cause or remedied or mitigated such effects.  In addition, no Force Majeure
Event shall relieve a party of its obligations or liability hereunder unless
such party shall give notice (including a reasonable description of such Force
Majeure Event) to the other party as soon as reasonably possible and in any
event within twenty (20) days of the occurrence of such Force Majeure Event.
Upon request, the party whose obligations were suspended shall provide the other
party with a plan for remedying the effects of such Force Majeure Event.

 

7.3          Failure to Give Notice.  A failure to give notice under Section 7.2
above “as soon as reasonably possible” will not affect the rights and
obligations of the party whose obligations are suspended except if, and only to
the extent that, the party which was entitled to receive such notice was
actually prejudiced as a result of such failure.

 

7.4          Force Majeure Event Affecting Actual Designated Tracts.  If a Force
Majeure Event makes a portion of any Actual Designated Tract unavailable or
commercially impracticable for harvesting by NPNS in accordance with the
harvesting schedule contemplated by the parties or if the Qualifying Stumpage is
materially damaged by the Force Majeure Event, then NPNS shall promptly
designate and Neenah shall approve and make available for harvesting such other
portions of the Timberlands as shall be necessary to satisfy its obligations
under this Agreement.

 

7.5          Volume Reduction Based on Force Majeure Event.  If the party that
becomes subject to a Force Majeure Event (the “Affected Party”) reduces the
volume of Qualifying Stumpage to be purchased or sold due to a Force Majeure
Event (the amount of such reduction, the “Reduction Amount”), the Affected Party
shall give written notice to the Non-Affected Party of such reduction and the
effective date thereof.  If such reduction continues in effect for a period of
sixty (60) days or more, the Non-Affected Party shall then have the right, in
the case of Neenah, to sell all or part of the Reduction Amount of such
Qualifying Stumpage not purchased by NPNS to another buyer or buyers, and in the
case of NPNS, to purchase all or part of the Reduction Amount of Qualifying
Stumpage not sold by Neenah from another seller or sellers, subject to the
following:

 

(a)           the Non-Affected Party shall not enter into any contract for any
such sale or purchase for a term longer than 12 consecutive months;

 

(b)           the Non-Affected Party shall give the Affected Party written
notice of each such contract, including the volume sold or purchased hereunder
and the term thereof;

 

(c)           the annual volume commitment of the Non-Affected Party for
Qualifying Stumpage as specified herein shall be reduced by such volume sold or
purchased under such contract for the duration thereof; and

 

(d)           any other plan of action  mutually agreed to by both parties.

 

11

--------------------------------------------------------------------------------


 

8.             Term and Termination.

 

8.1          Term.  This Agreement shall expire on June 24, 2018, unless
(i) this Agreement is terminated prior to such date for cause pursuant to
Section 8.2 hereof or pursuant to Section 8.3 [REDACTED], or (ii) the term of
this Agreement is extended by NPNS in accordance with Section 8.4.

 

8.2          Termination for Cause.  This Agreement shall immediately terminate
if any one of the following events (each, a “default”) has occurred and is
continuing on the tenth (10th) day after receipt of notice of an intent to
cancel by reason of such default (each, an “Event of Default”);

 

(a)           failure to make any payment required hereunder when due which
failure is not cured within ten (10) Business Days after receipt of written
notice thereof; or

 

(b)           breach of any other material term of this Agreement, which breach
is not cured within thirty (30) Business Days after receipt of written notice
thereof; or

 

(c)           insolvency or the filing by or against NPNS or Neenah of a
petition in bankruptcy (which, in the event of an involuntary bankruptcy, is not
dismissed within ninety (90) days from the date of its commencement), or
appointment by a court of a temporary or permanent receiver, trustee or
custodian, but only if NPNS or Neenah, as applicable, is in breach of its
obligations hereunder.

 

Termination shall not relieve a defaulting party of any liability to the
nondefaulting party for breach of its obligations hereunder.

 

8.3          [REDACTED]

 

8.4          Extension of Term.  NPNS shall have the option to extend the Term
an additional period to expire on July 31, 2021 (the “Renewal Term”) by
providing written notice thereof to Neenah not later than November 30, 2017. 
The Renewal Term shall be upon the same terms and conditions as the last five
years of the original Term.

 

9.             Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the Province of Nova Scotia, Canada and
the federal laws of Canada applicable therein as to all matters, including but
not limited to matters of validity, construction, effect, performance and
remedies (without giving effect to any choice or conflict of law provision or
rule).

 

10.          Dispute Resolution.

 

(a)           Consultation by Responsible Executives.

 

If there is any dispute, controversy or claim arising out of or relating to this
Agreement, that the personnel designated by Neenah and NPNS respectively, with

 

12

--------------------------------------------------------------------------------


 

operational responsibility for implementing this Agreement are unable to
resolve, each of the parties will cause its chief officer in charge of managing
the Timberlands (or the chief operating officer of any manager of the
Timberlands, as the case may be), to consult with each other promptly and in
good faith to endeavor to resolve such dispute, controversy or claim before
seeking mediation as provided in Section 10(b), but failure to do so shall not
limit the right of either party to submit the issue to such.

 

(b)           Mediation.

 

(i)            In the event of any dispute, controversy or claim arising out of
or relating to this Agreement or the breach, termination, or validity thereof,
except for disputes in respect of which equitable relief is sought and except
for any matter in respect of which this Agreement specifies a resolution
mechanism, (a “Dispute”), the parties shall make a good faith attempt to settle
the Dispute by mediation pursuant to the provisions of this Section 10(b).

 

(ii)           Unless the parties agree otherwise, the mediation shall be
conducted in Halifax, Nova Scotia, in accordance with the National Mediation
Rules of the ADR Institute of Canada, Inc. by a mediator who has the
qualifications and experience set forth in paragraph (iv) of this
Section 10(b) and is selected as provided in paragraph (iv) of this
Section 10(b).

 

(iii)          Unless the parties agree otherwise, the mediator shall be an
individual of recognized expertise and experience in the timber market in the
general operating range of the Timberlands who has mediated cases involving
similar transactions for the federal or provincial courts or for a reputable
commercial alternative dispute resolution (“ADR”) firm or not-for-profit ADR
organization.

 

(iv)          Either party (the “Initiating Party”) may initiate mediation of
the Dispute by giving the other party (the “Recipient Party”) written notice (a
“Mediation Notice”) setting forth a list of the names and resumes of
qualifications and experience of three (3) impartial persons who the Initiating
Party believes would be qualified as a mediator pursuant to the provisions of
paragraph (iii) hereof.  Within seven (7) days after the delivery of the
Mediation Notice, the Recipient Party shall give a counter-notice (the
“Counter-Notice”) to the Initiating Party in which the Recipient Party may
designate a person to serve as the mediator from among the three (3) persons
listed by the Initiating Party in the Mediation Notice (in which event such
designated person shall be the mediator).  If none of the persons listed in the
Mediation Notice is designated by the Recipient Party to serve as the mediator,
the Counter-Notice shall set forth a list of the names and resumes of three
(3) impartial persons who the Recipient Party believes would be qualified as a
mediator pursuant to the provisions of paragraph (iii) hereof.  Within seven
(7) days after the delivery of the Counter-Notice, the Initiating Party may
designate a person to serve as the mediator from among the three (3) persons
listed by the Recipient Party in the Counter-Notice (in which event such
designated person shall be the mediator).  If the parties cannot agree

 

13

--------------------------------------------------------------------------------


 

on a mediator from the three (3) impartial nominees submitted by each party,
each party shall strike two (2) names from the other party’s list, and the two
(2) remaining persons on both lists will jointly select as the mediator any
person who has the qualifications and experience set forth in paragraph
(iii) hereof.  If they are unable to agree, then the mediator will be selected
by the ADR Institute of Canada, Inc.

 

(v)           If the Dispute cannot be settled within thirty (30) days after the
mediator has been selected as provided above, either party may give the other
and the mediator a written notice declaring the mediation process at an end, in
which event either party may pursue any remedies available at law or in equity
to resolve the Dispute.

 

(vi)          All conferences and discussions which occur in connection with
mediation conducted pursuant to this Agreement shall be deemed settlement
discussions, and nothing said or disclosed, nor any document produced which is
not otherwise independently discoverable, shall be offered or received as
evidence or used for impeachment or for any other purpose in any current or
future arbitration or litigation.

 

(vii)         Each party shall bear its own costs and expenses with respect to
mediation; provided that the costs of the mediator shall be shared equally
between the parties.

 

11.          Assignment.

 

11.1        Assignment by Neenah.

 

(a)           Except as provided in this Section 11.1, this Agreement may not be
assigned by Neenah in whole or in part.  Notwithstanding the foregoing, at any
time during the Term, Neenah may assign this Agreement (i) to any lender or
lenders as security for obligations to such lender or lenders in respect of the
financing arrangements of Neenah or any Affiliate thereof with such lender or
lenders, or (ii) upon prior written notice to NPNS, to any Person that is and at
all times remains an Affiliate of Neenah or that merges, amalgamations or
consolidates with or into Neenah or that acquires all or substantially all of
the Timberlands.

 

(b)           Notwithstanding any other provision of this Agreement to the
contrary, NPNS and Neenah acknowledge and agree that Neenah shall not be
prohibited from selling all or any portion of the Timberlands; provided,
however, that each such purchaser thereof shall agree to be bound by the terms
of hereof with respect to the relevant Timberlands and the applicable portion of
Qualifying Stumpage volumes required hereunder pursuant to a written instrument
in form and in substance reasonably acceptable to NPNS, and no such sale shall
give rise to any additional obligations on the part of NPNS to any such
purchaser, or all of them in the aggregate, with respect to the subject matter
of this Agreement or otherwise reduce NPNS’s rights as contemplated by

 

14

--------------------------------------------------------------------------------


 

this Agreement.  At the request of Neenah, upon any such sale, NPNS shall
execute an amendment to this Agreement acknowledging the foregoing.

 

11.2        Assignment by NPNS .  Except as provided in this Section 11.2, this
Agreement may not be assigned by NPNS in whole or in part.  Notwithstanding the
foregoing, upon prior written notice to Neenah, NPNS may assign this Agreement
(i) to any Person that is and at all times remains an Affiliate of NPNS or that
merges or consolidates with or into NPNS or that acquires all or substantially
all of the assets or stock of  NPNS, (ii) to any Person that purchases or leases
the Mill or assumes responsibility for operating the Mill and assumes NPNS’s
liabilities and obligations hereunder, or (iii) to any lender or lenders as
security for obligations to such lender or lenders in respect of the financing
arrangements of NPNS or any Affiliate thereof with such lender or lenders.

 

12.          Publicity.  This Agreement is confidential and neither party shall
issue a press release or engage in other types of publicity of any nature
dealing with the commercial and legal details of this Agreement without the
other party’s prior written approval.  However, approval of such disclosure
shall be deemed to be given to the extent such disclosure is required to comply
with Applicable Laws. In such event, the publishing party shall furnish, in
advance, a copy of such proposed disclosure, to the other party.

 

13.          Headings.  The headings contained in this Agreement are for
convenience only and should not be construed to limit or expand any terms
otherwise provided.

 

14.          Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and personally delivered or sent by
regular U.S.P.S. or Canada Post certified mail, facsimile or similar type of
overnight courier to the applicable party at the address indicated below:

 

If to Neenah, to:

 

If to NPNS:

 

or by mail to

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section.  Notice shall be deemed received when (i) hand delivered;
(ii) sent, after receipt of confirmation if sent by facsimile; (iii) five
Business Days after deposit with the U.S.P.S. or Canada Post, postage prepaid,
for certified mail; and (iv) one Business Day after delivery to overnight
courier, properly addressed to the applicable party.

 

15.          Partial Illegality.  If any provision, or part of a provision, of
this Agreement is held to be invalid or unenforceable under any Applicable Law,
then the parties shall use all commercially reasonable efforts to replace the
invalid or unenforceable provision by a provision that, to the extent permitted
by Applicable Law, achieves the purposes intended under the original provision
and to allow the parties to have the intended benefit of their bargain.  If it

 

15

--------------------------------------------------------------------------------


 

cannot be so reformed, it shall be omitted.  The balance of this Agreement shall
remain valid and unchanged and in full force and effect.

 

16.          Waiver of Compliance.  Any delay or omission on the part of either
party to this Agreement in requiring performance by the other party hereunder or
in exercising any right hereunder shall not operate as a waiver of any provision
of this Agreement or of any right or rights hereunder.  Further, any failure by
either party to enforce at any time any term or condition under this Agreement
shall not be considered a waiver of that party’s right thereafter to enforce
each and every term and condition of this Agreement.

 

17.          Amendments and Waivers.  This Agreement may not be terminated,
amended, supplemented, waived or modified orally, but only by a document in
writing signed by the party against which the enforcement of such termination,
amendment, supplement, waiver or modification is sought.  No waiver by any party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.

 

18.          Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, including by facsimile each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute but one and the same document.  All signatures need not be on the
same counterpart.

 

19.          Estoppel Certificates.  Either party shall, at no cost to the
requesting party, from time to time, upon twenty (20) days prior request by the
other party acting reasonably, execute, acknowledge and deliver to the
requesting party a certificate signed by an officer of the certifying party
stating that this Agreement is unmodified and in full force and effect (or, if
there have been modifications, that this Agreement is in full force and effect
as modified, and setting forth such modifications) and the dates through which
payments have been made, and either stating that to the knowledge of the signer
of such certificate no default exists under this Agreement or specifying each
such default to which the signer has knowledge.

 

20.          Submission To Jurisdiction.  Without limiting the parties’
agreement to submit any and all disputes to mediation and arbitration as herein
provided, if, notwithstanding said section, any party shall have the right to
seek recourse to a court with respect to any dispute arising out of or related
to this Agreement or the transactions contained in or contemplated by this
Agreement, whether in tort or contract or at law or in equity, then any action
or proceeding in respect of any such dispute shall be brought exclusively in any
Superior Court in the Province of Nova Scotia (the “chosen courts”) and with
respect to any such action each party (i) irrevocably submits to the exclusive
jurisdiction of the chosen courts for such purposes, (ii) waives any objection
to laying venue in any such action or proceeding in the chosen courts,
(iii) waives any objection that the chosen courts are an inconvenient forum or
do not have jurisdiction over any party hereto, and (iv) agrees that service of
process upon such party in any such action or proceeding shall be effective if
notice is given in accordance with Section 14 of this Agreement.  Each party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by

 

16

--------------------------------------------------------------------------------


 

law or at equity.  Each party also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.

 

21.          Prevailing Party.  If either party brings any proceeding for the
judicial or other interpretation, enforcement, termination, cancellation or
rescission of this Agreement, or for damages for the breach thereof, the
prevailing party in any such proceeding or appeal thereon shall be entitled to
its reasonable attorneys’ fees and expenses and court and other reasonable costs
incurred, to be paid by the losing party as fixed by the court in the same or a
separate proceeding, and whether or not such proceeding is pursued to decision
or judgment.

 

22.          Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and merges all prior discussions and negotiations between the parties related to
this matter.  None of the parties shall be bound by any conditions, definitions,
representations, or warranties with respect to the subject matter of this
Agreement other than as expressly set forth above.

 

23.          Third-Party Beneficiaries.  Except as otherwise provided
hereinafter,, this Agreement is intended to be solely for the benefit of the
parties thereto and their permitted assigns and is not intended to and shall not
confer any rights or benefits on any third party not a signatory hereto.

 

24.          Insurance. NPNS, or in the event that NPNS retains any third-party
contractor to conduct harvesting operations on the Timberlands, NPNS or said
third-party contractor shall, before conducting any operations, obtain and
maintain the following types of insurance and be duly registered with the Nova
Scotia Workers Compensation Board, in addition to any other insurance required
by law:  (a) Worker’s Compensation and Employer’s Liability Insurance fully
covering all operations; (b) Comprehensive Vehicle Liability Insurance,
including owned, hired and non-owned vehicles, with limits of not less than
$2,000,000 single occurrence and $2,000,000 cumulative bodily injury liability;
and (c) Comprehensive or Commercial General Liability Insurance, including all
contractual liability hereunder, with limits of not less than $2,000,000 single
occurrence and $2,000,000 cumulative bodily injury liability.  Prior to the
beginning of any harvesting operations hereunder, evidence of all such insurance
and registration shall be furnished to Neenah if requested in writing.

 

25.          Construction and Enforcement.  In construing and enforcing this
Agreement, the following rules shall be followed:

 

25.1        Control of Drafting.  Each provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party to this Agreement.  No consideration shall be given to the fact or
presumption that any party to this Agreement had a greater or lesser hand in
drafting this Agreement.

 

25.2        Captions.  Except for the boldfaced defined terms used in Section 1,
in construing and enforcing this Agreement, no consideration shall be given to
the captions of the articles, sections, subsections, and clauses of this
Agreement, which are inserted for convenience in organizing and locating the
provisions of this Agreement, not as an aid in its construction.

 

17

--------------------------------------------------------------------------------


 

25.3        Plural and Singular Forms.  Plural words shall be understood to
include their singular forms and vice versa.

 

25.4        Including.  The word “include” and its syntactical forms mean
“include, but are not limited to,” and corresponding syntactical forms.  The
principle of ejusdem generis shall not be used to limit the scope of the
category of things illustrated by the items mentioned in a clause introduced by
the word “including.”

 

25.5        Definitions.  A defined term has its defined meaning throughout this
Agreement, regardless of where in this Agreement the term is defined.

 

25.6        Internal Cross-References.  Except as otherwise provided in this
Agreement, a reference to an Article, Section, or clause means an article,
section, or clause of this Agreement and may be understood to mean, for example,
“Section 5.1 of this Agreement” or “Section 5.1 hereof.”  The term “Section” is
used variously to identify entire Sections (as in “Section 3.1”), subsections
(as in “Section 3.1(b)”), and clauses (as in “Section 3.1(b)(i)”).

 

25.7        Currency.  Unless otherwise specifically indicated herein all dollar
amounts listed or described in this Agreement are expressed in lawful currency
of Canada.                   . 

 

18

--------------------------------------------------------------------------------


 

Executed as of the date first set forth above.

 

 

 

NEENAH:

 

 

 

 

 

 

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

By:

 

 

 

 

 

 

Name: Sean Erwin

 

 

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

Signature page for Stumpage Agreement

 

19

--------------------------------------------------------------------------------


 

 

NPNS:

 

 

 

NORTHERN PULP NOVA SCOTIA CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:  Sean Erwin

 

 

 

Title:   President and Chief Executive Officer

 

 

 

Signature page for Stumpage Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Qualifying Stumpage Specifications

 

“Softwood Sawlogs” shall mean:

 

 

 

 

(a)

Length

12,14, and 16 foot

(b)

Trim

2” to 8”

(c)

Minimum top diameter

4” outside bark

(d)

Maximum diameter

28” outside bark

(e)

Acceptable species

All Spruces & Jack Pine

(f)

Dead wood

White, sound, dead wood is acceptable – provided no sap rot

 

 

 

(g)

Burned wood

No burned or charred wood

(h)

Rot

Not acceptable

(i)

Stain

Solid hard red stain acceptable (growth rings must be visible)

(j)

Sweep (& other)

1/2 top diameter maximum sweep (e.g., less than 3” sweep on a 6” diameter bolt);
no seams or forked pieces

(k)

Limbs

Must be cut flush with bole.

(l)

Butt Flare

No excessive butt flare

 

 

 

“Softwood Studwood” shall mean:

 

(a)

Length

8, 9 or 10 foot

(b)

Trim

2” to 8”

(c)

Minimum top diameter

3.6 inches outside bark

(d)

Maximum top diameter

12.0” outside bark

(e)

Acceptable species

All Spruces, Balsam Fir & Jack Pine

(f)

Loads

Mixed species loads

(g)

Dead wood

White, sound, dead wood is acceptable – provided no sap rot

 

 

 

(h)

Burned wood

No burned or charred wood

(i)

Rot

Not Acceptable

(j)

Stain

Solid hard red Stain acceptable (growth rings must be visible)

(k)

Sweep (& other)

1/2 top diameter maximum sweep (e.g., less than 3” sweep on a 6” diameter bolt);
no seams or forked pieces

(l)

Limbs

Must be cut flush with bole.

(m)

Butt Flare

No excessive butt flare

 

 

 

“Softwood Pulpwood” shall mean :

 

(a)

Length

8 foot

(b)

Trim

2 to 8 inches

(c)

Minimum top diameter

2.5” outside bark for sawmill delivered timber or 1” outside bark for full tree
roadside flail chipper timber

(d)

Maximum top diameter

13.0” outside bark

(e)

Acceptable species

All softwood species

(f)

Loads

Mixed species loads permitted unless notified in writing that species
segregation is required (spruce/fir segregated from other softwood species)

(g)

Dead wood

White, sound, dead wood is acceptable

 

--------------------------------------------------------------------------------


 

(h)

Rot

Maximum ½ diameter (60% of end area) is acceptable

(j)

Burn/charred wood

Unacceptable

(j)

Sweep (& other)

12” maximum sweep; no forked pieces

(k)

Limbs

Must be cut flush with bole.

 

 

 

“Hardwood Sawlogs” shall mean:

 

(a)

Length

7 or 8 foot

(b)

Trim

2 to 8 inches

(c)

Minimum top diameter

7.0 inches outside bark

(d)

Maximum diameter

36.0 inches outside bark

(e)

Acceptable species

sugar maple, red maple, yellow birch, white birch, oak, ash, beech

(f)

Clear faces

minimum 2 clear faces

(g)

Heart

sugar & red maple – ½

(h)

Stain

no stain

(i)

Rot

red maple, beech no rot; all other species over 10 inches top diameter with 3
clear faces up to 30% rot

(j)

Burn/charred wood

Unacceptable

(k)

Sweep (& other)

less 10 inches top diameter straight; less than 3 inches over 10 inch top; no
forks

(l)

Limbs

Must be cut flush with bole.

(m)

Loads

Mixed species loads acceptable

 

 

 

“Hardwood Pulpwood” shall mean:

 

(a)

Length

8 foot or 12 to 18 feet

(b)

Minimum top diameter

3.0 inches outside bark

(c)

Maximum diameter

18.0 inches outside bark

(d)

Acceptable species

All hardwood species except poplar

(e)

Rot

Sound and cut from living trees unless specific market has tolerance for rot.

(f)

Burn/charred wood

Unacceptable

(g)

Sweep (& other)

Less than 6 inches; no forks; cut square at ends

(h)

Limbs

Must be cut flush with bole.

(i)

Butt Flare

Butt flare and scarf removed

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Base Stumpage Prices

 

2008:                                                                     As
described in Section 5.3 of the Agreement.

 

2009:                                                                     As
described in Section 5.3 of the Agreement.

 

Remainder Of Term:                                       [REDACTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

2008 AND 2009 HARVEST PLANS

 

[REDACTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

AAC FOR SOFTWOOD VOLUME AND SILVICULTURE

 

[REDACTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Road Specification

 

NPNS will improve or build temporary haul roads for the removal of Qualifying
Stumpage as set forth in Section 4.2 under the following conditions:

 

1.               To the extent possible NPNS will use or improve existing haul
roads.

 

2.               It is NPNS’s intent that construction of new haul roads will be
held to the minimum necessary to remove the Qualifying Stumpage.

 

3.               Haul roads will be improved or designed for one lane traffic
capable of accommodating standard 18 wheel tractor-trailer log trucks.  The road
width will normally be 5.0 to 5.5 meters or less, unless terrain features
require additional width.

 

4.               Roads will be designed to minimize the number of stream
crossings.

 

5.               NPNS will be responsible for road construction cost.  However,
if changes are made in the roads location or design solely for the benefit of
Neenah, than the additional cost of those changes will be the responsibility of
Neenah.

 

6.               The construction, maintenance, and use of haul roads will
comply with all Applicable Laws and requirements necessary to maintain SFI ®
Certification for the Timberlands.

 

7.               Following the completion of harvesting operations roads will be
left in as good or better condition as existed prior to the harvesting. 
Temporary stream crossing will be removed, and where necessary water control
structures will be constructed.

 

8.               NPNS will notify Neenah of completion of the harvest operation
and final road maintenance, after which responsibility for the road reverts to
Neenah.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Timberland Properties

 

All freehold interests in land owned by Neenah Paper Company of Canada (“NPCC”)
in the Province of Nova Scotia and without limiting the generality of the
foregoing, the following parcel identification (PID) numbers, deeds, agreements
and conveyances.

 

ALL lands of NPCC in the Counties of Colchester, Cumberland, Guysborough,
Halifax, Hants and Pictou title to which has been registered pursuant to the
Registry Act and which are identified by the following Book and Page references:

 

County of Colchester

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Worldwide, Inc.

 

Kimberly-Clark Inc.

 

30-Jun-01

 

06-Jul-01

 

987

 

998

 

2900

 

Various

 

Arline E. Crowell

 

Kimberly Clark Inc.

 

30-Jan-02

 

12-Mar-02

 

101

 

384

 

1200

 

East Mountain

 

Rothesay Paper Holdings Ltd.

 

Kimberly-Clark Inc.

 

08-Apr-02

 

30-May-02

 

102

 

101

 

2562

 

Lynn Mountain

 

Reta Leach

 

Kimberly Clerk Inc.

 

05-Dec-02

 

27-Dec-02

 

105

 

150

 

6929

 

Kemptown

 

F.W. Taylor Lumber Limited

 

Kimberly-Clark Inc.

 

22-Oct-02

 

20-Nov-02

 

104

 

924

 

6222

 

Eastville

 

MacTara Limited

 

Kimberly-Clark Inc.

 

26-Feb-03

 

06-Mar-03

 

105

 

371

 

10002039

 

North River

 

MacTara Limited

 

Kimberly-Clark Inc.

 

18-Mar-03

 

31-May-03

 

106

 

911

 

1011303

 

West Rv. Station

 

Rothesay Paper Holdings

 

Kimberly-Clark Inc.

 

21-Mar-03

 

26-May-03

 

106

 

905

 

10023357

 

Castlereagh

 

Rothesay Paper Holdings

 

Kimberly-Clark Inc.

 

21-Mar-03

 

26-May-03

 

106

 

905

 

10223357

 

Castlereagh

 

Rothesay Paper Holdings

 

Kimberly-Clark Inc.

 

21-Mar-03

 

26-May-03

 

150

 

106

 

905

 

Castlereagh

 

James R. & Sandra M. Johnson

 

Kimberly-Clark Inc.

 

13-Jun-03

 

19-Jun-03

 

 

 

 

 

75033325

 

Whippy Lake

 

James R & Sandra M. Johnson

 

Kimberly-Clark Inc.

 

07-Nov-03

 

20-Nov-03

 

 

 

 

 

75113648

 

Bayhead

 

 

County of Cumberland

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Worldwide, Inc.

 

Kimberly-Clark Inc.

 

30-Jun-01

 

10-Jul-01

 

743

 

1

 

2150

 

Various

 

Benjamin J. Fairbanks

 

Kimberly-Clark Inc.

 

31-Jan-02

 

27-Feb-02

 

757

 

766

 

659

 

West Bay

 

Rothesay Paper Holdings

 

Kimberly-Clark Inc.

 

21-Mar-03

 

02-May-03

 

787

 

592

 

1402

 

Castlereagh

 

 

County of Guysborough

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Worldwide, Inc.

 

Kimberly-Clark Inc.

 

30-Jun-01

 

10-Jul-01

 

204

 

783

 

715

 

Various

 

 

--------------------------------------------------------------------------------


 

County of Halifax

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Worldwide, Inc.

 

Kimberly-Clark Inc.

 

30-Jun-01

 

09-Jul-01

 

6800

 

981

 

23454

 

Various

 

Cathy L. Risser

 

Kimberly-Clark Inc.

 

14-Jun-02

 

18-Jun-02

 

7069

 

632

 

24464

 

Lindsay Lake

 

Ledwidge Lumber Co. Ltd.

 

Kimberly-Clark Inc.

 

14-Nov-02

 

29-Nov-02

 

7220

 

1166

 

52012

 

Glenmore

 

MacTara Limited

 

Kimberly-Clark Inc.

 

26-Feb-03

 

17-Mar-03

 

7295

 

38

 

9919

 

Guysboro Rd.

 

MacTara Limited

 

Kimberly-Clark Inc.

 

18-Mar-03

 

01-Apr-03

 

7307

 

314

 

12155

 

Meaghers Grant

 

 

County of Hants

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Worldwide, Inc.

 

Kimberly-Clark Inc.

 

30-Jun-01

 

05-Jul-01

 

922

 

172

 

2730

 

Various

 

MacTara Limited

 

Kimberly-Clark Inc.

 

19-Feb-03

 

28-Feb-03

 

991

 

185

 

1037

 

Bennie Muckle

 

MacTara Limited

 

Kimberly-Clark Inc.

 

26-Feb-03

 

11-Mar-03

 

992

 

234

 

1198

 

Goshen Road

 

MacTara Limited

 

Kimberly-Clark Inc.

 

18-Mar-03

 

03-Apr-03

 

994

 

241

 

1496

 

Nine Mile River

 

MacTara Limited

 

Kimberly-Clark Inc.

 

10-Apr-03

 

12-May-03

 

997

 

868

 

2060

 

Cogmagun

 

 

County of Pictou

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Worldwide, Inc.

 

Kimberly-Clark Inc.

 

17-Jul-97

 

18-Jul-97

 

1244

 

764

 

4195

 

Granton

 

Her Majesty the Queen in right of the Province of Nova Scotia

 

Kimberly-Clark Inc.

 

24-Jun-99

 

20-Jul-99

 

1316

 

620

 

3185

 

Abercrombie

 

Kimberly-Clark Worldwide, Inc.

 

Kimberly-Clark Inc.

 

30-Jun-01

 

06-Jul-01

 

1383

 

76

 

2798

 

Various

 

Lloyd Jordan et al

 

Kimberly-Clark Inc.

 

03-Oct-01

 

10-Oct-01

 

1393

 

310

 

4472

 

McLellan

 

Ronald J. MacDonald et ux

 

Kimberly-Clark Inc.

 

21-May-02

 

03-Jun-02

 

1420

 

320

 

2528

 

Bigney

 

Sheldon Enos Hayter et ux

 

Kimberly-Clark Inc.

 

25-Jun-02

 

08-Jul-02

 

1425

 

665

 

3232

 

Gordon Summit

 

Serrick & McCullough

 

Kimberly-Clark Inc.

 

11-Jan-02

 

03-Jan-24

 

1448

 

439

 

300

 

West River

 

David Miller

 

Kimberly-Clark Inc.

 

28-Aug-03

 

24-Oct-03

 

1477

 

469

 

75087669

 

Lovat

 

John G. Fraser

 

Kimberly-Clark Inc.

 

28-Aug-03

 

19-Sep-03

 

1473

 

242

 

4192

 

Iron Ore

 

Gordon Cameron

 

Kimberly-Clark Inc.

 

06-Nov-03

 

14-Nov-03

 

1479

 

973

 

75106378

 

Union Centre

 

 

SAVING AND EXCEPTING out of the above Section I Lands, the following lands
assigned or transferred by the grantee thereof subsequent to the acquisition of
same:

 

Section I - Excepted Lands

 

--------------------------------------------------------------------------------


 

County of Colchester

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Inc.

 

Selective Forest Mang. Ltd.

 

27-Feb-02

 

08-Mar-02

 

1015

 

960

 

1134

 

Folly Lake

 

Kimberly-Clark Inc.

 

Freeman O. Cox

 

17-Nov-03

 

01-Dec-03

 

 

 

 

 

75127150

 

Stewiacke Cross

 

Kimberly-Clark Inc.

 

Nature Conservancy

 

03-Mar-03

 

20-Mar-03

 

1059

 

376

 

10005560

 

Deyarmont Lake

 

 

County of Cumberland

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Inc.

 

G.M. Field Ltd.

 

31-Jan-03

 

17-Feb-03

 

782

 

797

 

522

 

Fraserville

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

17-Mar-03

 

23-Apr-03

 

786

 

848

 

1266

 

Victoria

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

17-Mar-03

 

23-Apr-03

 

786

 

848

 

1266

 

Remshee Grant

 

Kimberly-Clark Inc.

 

Aqua Vista Development Ltd.

 

08-Feb-02

 

07-May-02

 

762

 

166

 

1561

 

Mattatall Lake

 

Kimberly-Clark Inc.

 

Aqua Vista Development Ltd.

 

14-Nov-02

 

28-Feb-03

 

783

 

477

 

669

 

Mattatall Lake

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

17-Mar-03

 

23-Apr-03

 

786

 

848

 

1266

 

Tidnish

 

Kimberly-Clark Inc.

 

Reginald & Chad Winters

 

16-Jul-03

 

30-Jul-03

 

793

 

104

 

2585

 

Moose River

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

01-May-02

 

08-May-02

 

762

 

265

 

1576

 

Travis Road

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

01-May-02

 

08-May-02

 

762

 

265

 

1576

 

Mansfield

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

17-Mar-03

 

23-Apr-03

 

786

 

848

 

1266

 

Amherst

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

17-Mar-03

 

23-Apr-03

 

786

 

848

 

1266

 

Pugwash Road

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

01-May-02

 

08-May-02

 

762

 

265

 

1576

 

Tidnish

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd

 

01-May-02

 

08-May-02

 

762

 

265

 

1576

 

Shinimicas

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

17-Mar-03

 

23-Apr-03

 

786

 

848

 

1266

 

Rockley

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

01-May-02

 

08-May-02

 

762

 

265

 

1576

 

Shinimicas

 

 

--------------------------------------------------------------------------------


 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Inc.

 

Rothesay Paper Holdings Ltd.

 

01-May-02

 

08-May-02

 

762

 

265

 

1576

 

Shinimicas

 

 

County of Halifax

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Inc.

 

Halifax Regional Municipality

 

31-Jan-03

 

19-Mar-03

 

7297

 

1155

 

10413

 

Pleasant Valley

 

Kimberly-Clark Inc.

 

Halifax Water Commission

 

29-Jul-02

 

01-Aug-02

 

7115

 

1124

 

32493

 

Soldiers Lake

 

Kimberly-Clark Inc.

 

John & Stephen Rogers

 

26-Aug-03

 

15-Sep-03

 

7476

 

983

 

40683

 

South Lake

 

Kimberly-Clark Inc

 

Ledwidge Lumber

 

15-July-02

 

05-Dec-02

 

7227

 

260

 

53056

 

Fox Lake

 

Kimberly-Clark Inc.

 

Ledwidge Lumber

 

31-Jan-03

 

26-Feb-03

 

7280

 

851

 

7086

 

Fox Lake

 

Kimberly-Clark Inc.

 

Ledwidge Lumber

 

14-Feb-03

 

26-Feb-03

 

7280

 

856

 

7087

 

Fox Lake

 

Kimberly-Clark Inc.

 

Taylor Lumber Co. Ltd.

 

22-Oct-02

 

03-Sep-04

 

7877

 

560

 

76230276

 

Gibraltor

 

Kimberly-Clark Inc.

 

Nova Scotia Power

 

24-Jul-01

 

30-Aug-01

 

6844

 

709

 

31379

 

E. River Sheet Hbr.

 

Kimberly-Clark Inc.

 

Tom McInnis

 

11-Sep-03

 

13-May-04

 

7700

 

457

 

75496704

 

E. River Sheet Hbr.

 

 

County of Hants

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Inc.

 

S. W. Weeks Construction Ltd.

 

29-Aug-02

 

09-Sep-02

 

972

 

665

 

4462

 

East Uniacke

 

Kimberly-Clark Inc.

 

Jennifer A. Mailman

 

21-May-02

 

07-Oct-03

 

1018

 

357

 

4816

 

Mantletree Lake

 

Kimberly-Clark Inc.

 

Municipal Enterprises Ltd.

 

06-Nov-01

 

21-Nov-01

 

939

 

188

 

5304

 

Panuke Road

 

Kimberly-Clark Inc.

 

Her Majesty the Queen

 

12-Aug-02

 

23-Dec-02

 

984

 

720

 

6307

 

Uniacke

 

Kimberly-Clark Inc.

 

S.W. Weeks Construction Ltd.

 

16-Dec-03

 

22-Dec-03

 

1028

 

975

 

6323

 

East Uniacke

 

Kimberly-Clark Inc.

 

West Hants Municipality

 

29-Aug-01

 

11-Sep-01

 

931

 

367

 

4021

 

Upper Falmouth

 

 

County of Pictou

 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Kimberly-Clark Inc.

 

Sheldon E. Hayter et ux

 

12-Jun-02

 

26-Jun-02

 

1423

 

486

 

2972

 

Gordon Summit

 

Kimberly-Clark Inc.

 

Ashcroft Equipment & Services

 

08-Jul-02

 

24-Jul-02

 

1427

 

782

 

3566

 

Baileys Brook

 

Kimberly-Clark

 

D. Porter &

 

10-Nov-03

 

17-Nov-03

 

1480

 

167

 

108200

 

Kirkmount

 

 

--------------------------------------------------------------------------------


 

Grantor

 

Grantee

 

Deed Date

 

Reg. Date

 

Book

 

Page

 

Doc.

 

Location

 

Inc.

 

Sons Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

Kimberly-Clark Inc.

 

John G. Fraser

 

28-Aug-03

 

16-Oct-03

 

1476

 

581

 

4690

 

Iron Ore

 

Kimberly-Clark Inc.

 

Neil MacKenzie

 

18-Dec-01

 

21-Dec-01

 

1402

 

862

 

5799

 

Glen Road

 

Kimberly-Clark Inc.

 

Thomas E. Matheson

 

27-Jun-03

 

15-Jul-03

 

1464

 

548

 

2909

 

Fitzpatrick Mtn.

 

Kimberly-Clark Inc.

 

David J. McCarthy

 

13-Mar-03

 

17-Mar-03

 

1452

 

594

 

1034

 

Three Brooks

 

Kimberly-Clark Inc.

 

Don MacLean & Duncan

 

14-Apr-03

 

22-Apr-03

 

1455

 

913

 

1541

 

Hopewell

 

Kimberly-Clark Inc.

 

Burns Family Woodlands

 

18-Mar-02

 

24-May-02

 

1419

 

8

 

2349

 

Elmfield

 

Kimberly-Clark Inc.

 

Robert Frame et ux

 

09-Dec-02

 

16-Dec-02

 

1445

 

130

 

6247

 

Lorne

 

Kimberly-Clark Inc.

 

Luddington Logging Ltd.

 

19-Mar-03

 

Not Registered

 

 

 

 

 

 

 

Bridgeville

 

 

AND SAVING AND EXCEPTING out of the above Section I Lands, all lands conveyed by
NPCC to Atlantic Star Forestry Limited(“Atlantic Star”) and to Nova Star
Forestry Limited(“Nova Star”), as follows:

 

County

 

Grantor

 

Grantee

 

Deed
Date

 

Reg.
Date

 

Doc. No.

 

Colchester

 

NPCC

 

Nova Star

 

27-Jun-06

 

10-Jul-06

 

85568468

 

Colchester

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

10-Jul-06

 

85569359

 

Colchester

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

10-Jul-06

 

85568922

 

Colchester

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

10-Jul-06

 

85569227

 

Cumberland

 

NPCC

 

Nova Star

 

27-Jun-06

 

17-Jul-06

 

85631803

 

Cumberland

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

17-Jul-06

 

85631522

 

Guysborough

 

NPCC

 

Nova Star

 

27-Jun-06

 

12-Jul-06

 

85587690

 

Guysborough

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

12-Jul-06

 

85587567

 

Guysborough

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

12-Jul-06

 

85587625

 

Halifax

 

NPCC

 

Nova Star

 

27-Jun-06

 

19-Jul-06

 

85664044

 

Halifax

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

19-Jul-06

 

85664523

 

Halifax

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

19-Jul-06

 

85664622

 

 

--------------------------------------------------------------------------------


 

County

 

Grantor

 

Grantee

 

Deed
Date

 

Reg.
Date

 

Doc. No.

 

Hants

 

NPCC

 

Nova Star

 

27-Jun-06

 

18-Jul-06

 

85649573

 

Hants

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

18-Jul-06

 

85649201

 

Hants

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

18-Jul-06

 

85649300

 

Pictou

 

NPCC

 

Nova Star

 

27-Jun-06

 

17-Jul-06

 

85633957

 

Pictou

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

17-Jul-06

 

85634286

 

Pictou

 

NPCC

 

Atlantic Star

 

27-Jun-06

 

17-Jul-06

 

85634617

 

 

ALL lands of NPCC in the Province of Nova Scotia, title to which is held by NPCC
pursuant to the Land Registration Act, including the following parcel
identification (“PID”) numbers:

 

ANTIGONISH COUNTY

 

PID

 

LOCATION

 

 

10094175

 

Afton Road, Afton

 

 

10096337

 

Afton Road, Afton

COLCHESTER COUNTY

 

PID

 

LOCATION

 

 

20002812

 

Cross Road, Nuttby

 

 

20005112

 

No. 311 Highway, Kemptown

 

 

20005336

 

McKenzie Settlement Road, North River

 

 

20005740

 

No. 311 Highway, North River

 

 

20005757

 

No. 311, Highway, Central North River

 

 

20005948

 

No. 311 Highway, North River

COLCHESTER COUNTY

 

PID

 

LOCATION

 

 

20009130

 

Upper Brookside Road, Upper Brookside

 

 

20009445

 

Jollytown Road, Jollytown

 

 

20009569

 

Jollytown Road, East Mountain

 

 

20011821

 

Pembroke Road, Burnside

 

--------------------------------------------------------------------------------


 

 

 

20012100

 

Jollytown Road, East Mountain

 

 

20012118

 

Pictou Road, East Mountain

 

 

20012126

 

Pembroke Road, Burnside

 

 

20012670

 

Pembroke Road, Riversdale

 

 

20012837

 

No. 289 Highway, West River Station

 

 

20012845

 

No. 289 Highway, West River Station

 

 

20013157

 

No. 104 Highway, Kemptown

 

 

20013975

 

Pictou Road, East Mountain

 

 

20014080

 

Upper Kemptown Cross Road, Upper Kemptown

 

 

20046058

 

Upper Brookfield Road, Upper Brookfield

 

 

20046173

 

Pembroke Road, Greenfield

 

 

20046181

 

7216 Twin Lakes

 

 

20046744

 

Camden Road, Camden

 

 

20046843

 

Jameson Road, Lanesville

 

 

20048377

 

Cloverdale Road, Burch Hill

 

 

20048401

 

Cloverdale Road, Middle Stewiacke

 

 

20049227

 

No. 289 Highway, Middle Stewiacke

 

 

20049805

 

Camden Road, Smithfield

 

 

20049821

 

Camden Road, Smithfield

 

 

20050837

 

Ridge Road, South Branch

 

 

20051132

 

Reids Station Road, South Branch

 

 

20054011

 

Barry Hill Road, Upper Stewiacke

 

 

20054847

 

No. 289 Highway, Newton Mills

 

 

20055091

 

Alex Semple Road, Newton Mills

 

 

20055109

 

Alex Semple Road, Newton Mills

 

 

20055448

 

Fisher Road, Eastville

 

 

20055455

 

Fisher Road, Eastville

 

 

20055539

 

Fisher Road, Eastville

COLCHESTER COUNTY

 

PID

 

LOCATION

 

 

20055869

 

No. 289 Highway, Eastville

 

 

20057360

 

Pembroke Road, Island Lake

 

 

20058186

 

7216 Burnside

 

 

20058228

 

Lilyvale Road, Smithfield

 

--------------------------------------------------------------------------------


 

 

 

20058392

 

Lilyvale Road, Smithfield

 

 

20074233

 

Shortts Lake West Road, Shortts Lake

 

 

20076477

 

Riverside Road, Riverside

 

 

20076626

 

Riverside, Alton

 

 

20083655

 

Upper Brookfield Branch Road, Upper Brookfield

 

 

20097473

 

Warwick Mountain Road, New Annan

 

 

20098901

 

Truro Road, East New Annan

 

 

20100632

 

Downing Road, Belmont

 

 

20101895

 

Graham Road, Staples Brook

 

 

20102117

 

East Folly Mountain Road, Debert

 

 

20109641

 

Upper Debert River Road, East Folly Mountain

 

 

20130878

 

No. 4 Highway, Folly Mountain

 

 

20131777

 

No. 4 Highway, Folly Mountain

 

 

20135414

 

Lynn Road, Lynn

 

 

20138525

 

New Brittain Road, Five Islands

 

 

20138988

 

Gerrish Valley Road, Five Islands

 

 

20139960

 

Gerrish Valley Road, Lower Economy

 

 

20152369

 

No. 289 Highway, Eastville

 

 

20157012

 

Stewiacke Road, West St. Andrews

 

 

20157178

 

Johnson Road, Schubenacadie East

 

 

20158309

 

Cloverdale Road, Middle Stewiacke

 

 

20158333

 

Cloverdale Road, Cloverdale

 

 

20226403

 

Lynn Road, Lynn

 

 

20233235

 

Lilyvale Road, Twin Lakes

 

 

20233292

 

No. 289 Highway, Burnside

 

 

20233300

 

Pembroke Road, Burnside

 

 

20233383

 

No. 289 Highway, Burnside

 

 

20240065

 

Ridge Road, South Branch

COLCHESTER COUNTY

 

PID

 

LOCATION

 

 

20280038

 

East Folly Mountain Road, East Folly Mountain

 

 

20280566

 

Camden Road, Camden

 

 

20289344

 

No. 104 Highway, Mount Thom

 

 

20290078

 

Sutherland Road, Kemptown

 

--------------------------------------------------------------------------------


 

 

 

20290086

 

Kemptown Road, Kemptown

 

 

20311668

 

Pictou Road, East Mountain

 

 

20311676

 

Pictou Road, East Mountain

 

 

20311726

 

Pictou Road, East Mountain

 

 

20311734

 

Pictou Road, East Mountain

 

 

20311742

 

Pictou Road, East Mountain

 

 

20318416

 

761 Westchester Road, Folly Lake

 

 

20326021

 

Otterbrook Road, Burnside

 

 

20328340

 

Reid Road, East Mines

 

 

20350088

 

No. 104 Highway, Lornevale

 

 

20353496

 

No. 311 Highway, North River

 

 

20353504

 

No. 311 Highway, North River

 

 

20358479

 

Mount Thom Road, Mount Thom

 

 

20400230

 

7219 Riversdale

 

 

20403242

 

No. 289 Highway, Eastville

 

 

20406872

 

No. 289 Highway, Eastville

 

 

20407664

 

McKenzie Settlement Road, North River

 

 

20407672

 

McKenzie Settlement Road, North River

 

 

20409801

 

No. 311 Highway, North River

 

 

20410882

 

Lynn Road, Lynn

 

 

20426938

 

Truro Road, East New Annan

 

 

20434288

 

Hart Lake Road, Hart Lake

 

 

20434692

 

Old Debert Road, Warwick Mountain

 

 

20437521

 

Pictou Road, Kemptown

 

 

20438065

 

Upper Kemptown Cross Road, Upper Kemptown

 

 

20438073

 

Upper Kemptown Cross Road, Upper Kemptown

 

 

20440418

 

Cloverdale Road, Birch Hill

 

 

20440426

 

Cloverdale Road, Middle Stewiacke

COLCHESTER COUNTY

 

PID

 

LOCATION

 

 

20440889

 

Jolly Town Road, East Mountain

 

 

20441226

 

No. 104 Highway, Kemptown

 

 

20441234

 

No. 104 Highway, Kemptown

 

 

20442737

 

Stewiacke Road, Lanesville

 

--------------------------------------------------------------------------------


 

 

 

20442935

 

Pembroke Road, Burnside

 

 

20442943

 

Pembroke Road, Burnside

 

 

20442950

 

Pembroke Road, Burnside

 

 

20443164

 

Pembroke Road, Burnside

 

 

20445524

 

Stewiacke Road, West St. Andrews

 

 

20446167

 

Camden Road, Smithfield

 

 

20446175

 

Camden Road, Smithfield

 

 

20446753

 

No. 289 Highway, Burnside

 

 

20446845

 

No. 289 Highway, Burnside

 

 

20447025

 

Pembroke Road, Riversdale

 

 

20447058

 

No. 289 Highway, Burnside

 

 

20448270

 

Westchester Road, Folly Lake

 

 

20448288

 

761 Westchester Road, Londonderry

 

 

20448718

 

Pembroke Road, Burnside

 

 

20450235

 

No. 289 Highway, Eastville

 

 

20450243

 

No. 289 Highway, Eastville

 

 

20450250

 

No. 289 Highway, Eastville

 

 

20450268

 

No. 289 Highway, Eastville

 

 

20450284

 

No. 289 Highway, Eastville

 

 

20450292

 

No. 289 Highway, Eastville

 

 

20450300

 

No. 289 Highway, Eastville

 

 

20450318

 

No. 289 Highway, Eastville

 

 

20450326

 

No. 289 Highway, Eastville

 

 

20450334

 

No. 289 Highway, Eastville

 

 

20450342

 

No. 289 Highway, Eastville

 

 

20450359

 

No. 289 Highway, Eastville

 

 

20450375

 

No. 289 Highway, Eastville

 

 

20450870

 

Pembroke Road, Burnside

COLCHESTER COUNTY

 

PID

 

LOCATION

 

 

20450888

 

Pembroke Road, Burnside

 

 

20450896

 

Pembroke Road, Burnside

 

 

20450904

 

Pembroke Road, Burnside

 

 

20450912

 

No. 289 Highway, Burnside

 

--------------------------------------------------------------------------------


 

 

 

20450920

 

No. 289 Highway, Burnside

 

 

20450938

 

Pembroke Road, Burnside

 

 

20454179

 

Otter Brook Road, Burnside

 

 

20457933

 

Gerrish Valley Road, Lower Economy

CUMBERLAND COUNTY

 

PID

 

LOCATION

 

 

25165564

 

Swallow Road, Wentworth

 

 

25165846

 

Lake Road, Wentworth Centre

 

 

25346925

 

No. 104 Highway, Wentworth

 

 

25466509

 

Red River Road, Red River

 

 

25469255

 

Swallow Road, Wentworth

GUYSBOROUGH COUNTY

 

PID

 

LOCATION

 

 

35202100

 

Lorne Road, Trafalgar

 

 

35202118

 

Lorne Road, Trafalgar

 

 

35202126

 

Lorne Road, Trafalgar

 

 

35202399

 

Lorne Road, Trafalgar

 

 

35202415

 

Lorne Road, Trafalgar

 

 

37531480

 

Cameron Settlement Road, Trafalgar

 

 

37539830

 

Lower Rocky Lake

 

 

37539848

 

Cameron Settlement Road, Lower Rocky Lake

 

 

37582772

 

Cameron Settlement Road, Trafalgar

HALIFAX COUNTY

 

PID

 

LOCATION

 

 

00437640

 

Pot Lake, Murchyville

 

 

00437657

 

47 Square Lake, Moose River

 

 

00437699

 

Square Lake, Moose River

 

 

00437707

 

Scraggy Lake, Moose River

 

 

00437723

 

Second Rocky Lake, Mooseland

 

 

00438127

 

Scraggy Lake, Mooseland

 

 

00485201

 

Moose River, Moose River Gold Mines, Grant 12355

HALIFAX COUNTY

 

PID

 

LOCATION

 

 

00485227

 

Long Lake, Moose River Gold Mines, Grant 13061

 

 

00485268

 

Long Lake, Moose River Gold Mines, Grant 19213

 

 

00565093

 

Sealoam Lake, Sloane Lake

 

 

00568758

 

Ogilvie Brook, Meaghers Grant

 

--------------------------------------------------------------------------------


 

 

 

00596437

 

Benvie Hill Road, Elmsvale

 

 

00596643

 

Frasers Back Road, Centre Musqudoboit

 

 

00642819

 

Square Lake, Moose River

 

 

00642876

 

Melvin Lake, Moose River

 

 

40091217

 

Sheet Harbour Road, Upper Musquodoboit Grant 19211

 

 

40201147

 

Ten Mile Stream, Upper Musquodoboit

 

 

40201188

 

Ten Mile Lake Road, Ten Mile Lake

 

 

40201204

 

McNeil Brook, Tait Lake, Grant 12023A

 

 

40201212

 

Tait Lake, Como Lake, Grant 5203

 

 

40201220

 

Ten Mile Lake Road, Seven Mile Stream Grant 18089

 

 

40201675

 

Smith Brook, Union Dam

 

 

40201725

 

Deadwater Brook, Union Dam

 

 

40201840

 

Union Dam Flowage

 

 

40201923

 

Twelve Mile Stream, Abraham Lake

 

 

40202327

 

Pug Lake, Upper Musquodoboit, Grant 10202

 

 

40202335

 

Pinch Gut Road, Upper Musquodoboit, Grant 10195

 

 

40202384

 

Pug Lake, Upper Musquodobit, Grant 7068

 

 

40202392

 

Pug Lake, Upper Musquodoboit, Grant 18950

 

 

40202418

 

Seven Mile Stream, Upper Musquodoboit

 

 

40202434

 

Seven Mile Stream, Upper Musquodoboit

 

 

40202442

 

Seven Mile Stream, Upper Musquodoboit, Grant 10196

 

 

40208753

 

Loon Lake

 

 

40208795

 

Moose Lake, College Lake

 

 

40208902

 

Loon Lake

 

 

40210320

 

Seven Mile Lake, Chaplin, Grant 18948

 

 

40210338

 

Seven Mile Lake, Chaplin, Grant 10201

 

 

40216970

 

Cope Plain, Murchyville

HALIFAX COUNTY

 

PID

 

LOCATION

 

 

40218208

 

Wittenburg Road, Chaswood

 

 

40218323

 

No. 224 Highway, Cooks Brook

 

 

40218794

 

No. 224 Highway, Cooks Brook

 

--------------------------------------------------------------------------------


 

 

 

40220691

 

Cross Lake, Lochaber Mines

 

 

40220709

 

Cross Lake, Sheet Harbour, Grant 15456

 

 

40231847

 

Kent Lake, Marinette

 

 

40232258

 

Keefe Lake, Mooseland, Grant 16936

 

 

40232266

 

Keefe Lake, Mooseland, Grant 16932

 

 

40232274

 

Keefe Lake, Mooseland, Grant 12092

 

 

40232290

 

Keefe Lake, Mooseland, Grant 9290

 

 

40232308

 

Keefe Lake, Mooseland

 

 

40232472

 

Lake Atlanta, Marinette

 

 

40232480

 

Southwest Lake, Marinette, Grant 7787

 

 

40232498

 

Southwest Lake, Marinette

 

 

40232506

 

No. 224 Highway, Marinette

 

 

40248999

 

Fish River, Grant 19430

 

 

40249005

 

Scraggy Lake, Mooseland, Grant 19218

 

 

40249062

 

Dog Lake, Moose River Gold Mines

 

 

40249096

 

Shingle Lake, Mooseland, Grant 14031

 

 

40249591

 

Little Yellow Lake, Moose River

 

 

40251159

 

Benvie Hill Road, Elmsvale

 

 

40307092

 

Mooseland Road, Moose River

 

 

40755605

 

Chain of Lake, Meaghers Grant

 

 

40771339

 

Robinsons Lake, Meahers Grant, Grant 12826

 

 

40771347

 

No. 357 Highway, Crawford Bridge

 

 

41200734

 

Moose Lake, College Lake

 

 

41200767

 

Loon Lake

 

 

41200775

 

St. Mary’s Road, Loon Lake

HALIFAX COUNTY

 

PID

 

LOCATION

 

 

41200783

 

Moose Lake, College Lake

 

 

41215914

 

Beaver Dam, Mines Road, Marinette

 

 

41263989

 

No. 357 Highway, Crawford Bridge

 

--------------------------------------------------------------------------------


 

 

 

41264250

 

Fish River, Moose River Gold Mines

 

 

41270075

 

Second Rocky Lake, Mooseland

 

 

41273608

 

Ten Mile Stream, Upper Musquodoboit

 

 

41294554

 

Long Lake, Moose River Gold Mines

 

 

41317009

 

Dog Lake, Moose River Gold Mines

 

 

41319195

 

Seven Mile Stream, Upper Musquodoboit

 

 

41319203

 

Ten Mile Lake Road, Ten Mile Lake

 

 

41319377

 

Pinch Gut Road, Portion of Grant 10195

 

 

41319476

 

Pug Lake, Upper Musquodoboit, Portion of Grant 7068

 

 

45100971

 

Georgefield Road, MacPhees Corner

 

 

45104197

 

No. 215 Highway, South Maitland

 

 

45115649

 

Barr Settlement Road, Upper Kennetcook

HANTS COUNTY

 

PID

 

LOCATION

 

 

45119427

 

Angevine Road, Upper Kennetcook

 

 

45160272

 

Glenco Road, Maple Grove

 

 

45160314

 

Glenco Road, Maple Grove

 

 

45160389

 

Glenco Road, South Maitland

 

 

45160397

 

Glenco Road, South Maitland

 

 

45160413

 

Fire Road, Urbania

 

 

45160538

 

Rock Road, South Maitland

 

 

45160579

 

No. 215 Highway, South Maitland

 

 

45161106

 

Salem Cross Road, North Salem

 

 

45161148

 

King Road, MacPhees Corner

 

 

45161189

 

Georgefield Road, Georgefield

 

 

45165222

 

No. 236 Highway, Upper Kennetcook

 

 

45165230

 

No. 236 Highway, Upper Kennetcook

 

 

45165263

 

King Road, Upper Kennetcook

 

 

45171477

 

William McCulloch Road, Upper Kennetcook

 

 

45233277

 

Glenco Road, Maple Grove

HANTS COUNTY

 

PID

 

LOCATION

 

 

45365947

 

Rock Road, South Maitland

 

 

45366036

 

Rock Road, South Maitland

 

 

45366051

 

Rock Road, South Maitland

 

--------------------------------------------------------------------------------


 

 

 

45366093

 

No. 236 Highway, Five Mile River

 

 

45366101

 

King Road, MacPhees Corner

 

 

45366127

 

King Road, MacPhees Corner

 

 

45366242

 

Georgefield Road, Georgefield

PICTOU COUNTY

 

PID

 

LOCATION

 

 

00801209

 

No. 348 Highway, Pictou Landing

 

 

00801415

 

No. 348 Highway Pictou Landing

 

 

00847079

 

No. 104 Highway, Alma

 

 

00852889

 

Back Road, Six Mile Brook

 

 

00865303

 

No. 106 Highway, Granton

 

 

00865469

 

Granton Abercrombie Road, Alma

 

 

00865485

 

Granton Abercrombie Road, Granton

 

 

00867036

 

Glenfalloch Road, Frasers Mountain

 

 

00878389

 

Chance Harbour Road, Chance Harbour

 

 

00886655

 

No. 104 Highway, Woodburn

 

 

00966671

 

Glenfalloch Road, Woodburn

 

 

65016081

 

Glenfalloch Road, Anderson Mountain

 

 

65170508

 

Granton Abercrombie Road, Alma

 

 

65170516

 

Granton Abercrombie Road, Alma

 

 

65170565

 

No. 106 Highway, Granton

 

 

65170656

 

Chance Harbour Road, Chance Harbour

 

 

65170680

 

Mount William Road, Granton

 

 

65181240

 

Back Road, Six Mile Brook

 

--------------------------------------------------------------------------------


 

SAVING AND EXCEPTING out of the above the following parcels that have been
conveyed out by NPCC, but in respect of which the deed of conveyance may not
have been registered as of the date hereof:

 

COUNTY

 

PID

 

LOCATION

ANTIGONISH

 

10094175

 

Afton Road, Afton

 

 

10096337

 

Afton Road, Afton

CUMBERLAND

 

25466509

 

Red River Road, Red River

PICTOU

 

00801209

 

No. 348 Highway, Pictou Landing

 

 

00801415

 

No. 348 Highway Pictou Landing

 

 

00847079

 

No. 104 Highway, Alma

 

 

00865303

 

No. 106 Highway, Granton

 

 

00865469

 

Granton Abercrombie Road, Alma

 

 

00865485

 

Granton Abercrombie Road, Granton

 

 

00867036

 

Glenfalloch Road, Frasers Mountain

 

 

00878389

 

Chance Harbour Road, Chance Harbour

 

 

00886655

 

No. 104 Highway, Woodburn

 

 

00966671

 

Glenfalloch Road, Woodburn

 

 

65016081

 

Glenfalloch Road, Anderson Mountain

 

 

65170508

 

Granton Abercrombie Road, Alma

 

 

65170516

 

Granton Abercrombie Road, Alma

 

 

65170565

 

No. 106 Highway, Granton

 

 

65170656

 

Chance Harbour Road, Chance Harbour

 

 

65170680

 

Mount William Road, Granton

 

--------------------------------------------------------------------------------